IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                    FILED
                                                                 December 11, 2007
                                   No. 07-40018
                                Conference Calendar          Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

HUGO HERRERA-SALAZAR

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                          USDC No. 5:05-CR-2181-1


Before REAVLEY, BARKSDALE, and GARZA, Circuit Judges.
PER CURIAM:*
      Hugo Herrera-Salazar appeals his conviction and sentence for unlawful
reentry in violation of 8 U.S.C. § 1326. Because his arguments are foreclosed by
circuit precedent, we affirm.
      Herrera-Salazar first challenges the manner in which this court reviews
sentences for reasonableness in light of United States v. Booker, 543 U.S. 220
(2005). He does not challenge any factual or legal determinations made by the



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 07-40018

district court or its application of the 18 U.S.C. § 3553(a) factors, nor does he
attempt to rebut the presumption of reasonableness.            As Herrera-Salazar
concedes, his challenge to the presumption of reasonableness that we apply to
a sentence falling within a properly calculated range under the Sentencing
Guidelines is unavailing. See Rita v. United States, 127 S. Ct. 2456, 2463-68
(2007); United States v. Alonzo, 435 F.3d 551, 553-54 (5th Cir. 2006). For these
reasons, we need not reach the Government’s argument that Herrera-Salazar
failed to preserve and properly brief the issues he raises on appeal.
      Herrera-Salazar also challenges the constitutionality of § 1326(b)’s
treatment of prior felony and aggravated felony convictions as sentencing factors
rather than elements of the offense that must be found by a jury in light of
Apprendi v. New Jersey, 530 U.S. 466 (2000). This court has held that this issue
is “fully foreclosed from further debate.” United States v. Pineda-Arrellano, 492
F.3d 624, 625 (5th Cir. 2007), petition for cert. filed (Aug. 28, 2007) (No. 07-6202).
      AFFIRMED.




                                          2